Citation Nr: 0004209	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  92-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral post-phlebitic syndrome from June 1, 1990 to 
January 11, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
left leg lymphedema from January 12, 1998.

3.  Entitlement to an evaluation in excess of 20 percent 
right leg lymphedema from January 12, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1943 to April 
1945.

The current appeal arose from a September 1990 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The RO denied 
entitlement to an increased evaluation for bilateral lower 
extremity post-phlebitic syndrome, reopening the previously 
denied claim of entitlement to service connection for a 
bilateral knee disorder, and for tinnitus as secondary to 
treatment provided for service-connected post-phlebitic 
syndrome.  

The case was last before the Board of Veterans' Appeals 
(Board) in October 1997.  At that time the Board denied the 
claim of entitlement to service connection for tinnitus as 
secondary to treatment for service-connected post-phlebitic 
syndrome, and determined the new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for a bilateral knee disorder.  The Board 
remanded the claim of entitlement to increased evaluation for 
the veteran's bilateral lower extremity disability to the RO 
for further development and adjudicative actions.  

In May 1999 the RO affirmed the 30 percent evaluation for 
bilateral lower extremity post-phlebitic syndrome prior to 
January 12, 1998, granted a separate evaluation of 20 percent 
respectively for left and right lower extremity disability 
currently diagnosed as lymphedema effective from January 12, 
1998, and denied other claims for various disabilities which 
are not part of the current appeal.

The case has been returned to the Board for further appellate 
review.





FINDINGS OF FACT

1.  From June 1, 1990 to January 11, 1998, the veteran's 
bilateral lower extremity disability was productive of not 
more than moderately severe disablement.

2.  From January 12, 1998, the veteran's left lower extremity 
lymphedema is productive of persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.

3.  From January 12, 1998 the veteran's right lower extremity 
lymphedema is productive of persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral lower extremity post-phlebitic syndrome have 
not been met from June 1, 1990 to January 11, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.20, 4.104, Diagnostic Code 7120-7121 (effective prior to 
January 12, 1998).

2.  The criteria for an evaluation in excess of 20 percent 
for left leg lymphedema have not be met from January 12, 
1998.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.20, 
4.104, Diagnostic Code 7120; 62 Fed.Reg. 65207-65224 
(effective January 12, 1998).

3.  The criteria for an evaluation in excess of 20 percent 
for right leg lymphedema have not been met from January 12, 
1998.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.20, 
4.104, Diagnostic Code 7120; 62 Fed.Reg. 65207-65224 
(effective January 12, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses the veteran 
was given a Certificate of Disability for Discharge in April 
1945 for moderate chronic thrombophlebitis of the lower 
extremities of unknown cause.

In January 1946 the RO granted entitlement to service 
connection for bilateral lower extremity thrombophlebitis.

In November 1986 the RO recharacterized the veteran's 
bilateral lower extremity thrombophlebitis as post-phlebitic 
syndrome considered as 30 percent disabling at that time.

Associated with the claims file in connection with the 
current appeal were a substantial quantity of VA treatment 
reports dated during the 1980's and 1990's including 
references to treatment of the veteran for her service-
connected bilateral lower extremity disability.

The veteran, in pertinent part, provided testimony in support 
of her claim for increased evaluation for her service-
connected bilateral lower extremity disability before a 
hearing officer at the RO in February 1992.  She related that 
her disability had increased in severity and was manifested 
by pain, swelling, and restriction of activities.

An April 1993 VA examiner pertinently advised that the 
veteran be referred to the vascular clinic for evaluation of 
her pertinently diagnosed status post bilateral lower 
extremity phlebitis.

An official fee basis examination of the veteran was 
conducted by a private vascular surgical specialist for VA 
compensation purposes in February 1999, to determine the 
extent and severity of her post-phlebitic syndrome.  The 
examiner noted that her leg disability had remained 
essentially the same, and no additional treatment had been 
utilized.  She complained of edema and pain in both legs, 
significantly worse on the left.  The pain consisted of a 
dull ache, present day and night.  She was unable to elevate 
her legs at night because of general discomfort and a "heart 
condition".  She occasionally elevated her legs during the 
day and received some relief of symptoms with this, together 
with application of heat by means of a hydroculator.  The leg 
swelling did not diminish at night.  She denied development 
of any varicose veins in her legs, and she had never had any 
dermatitis or ulceration of her ankle areas.

The examiner noted his review of the record revealed that the 
veteran had a medical discharge in 1945.  She was 
subsequently privately hospitalized for three weeks with a 
diagnosis of "bilateral deep thrombophlebitis".  This 
information was by history only.  The examiner noted there 
were no specific records of hospitalization available, and 
there were no objective findings confirming the diagnosis.  
In May and June 1950 she underwent right and left lumbar 
sympathectomies at the VA hospital in Los Angeles.  No 
abnormal pelvic veins or evidence of phlebitis or clot was 
found in the right or left iliac veins on exploration done at 
the time of these operations.  In December 1950 a contrast 
phlebogram was done at the Long Beach VA hospital.  This 
demonstrated an apparently normal deep venous system with 
competent valves.  The lower extremity edema was therefore 
thought to be on the basis of a lymphatic problem.  

In 1987 she was hospitalized by VA to "rule out 
thrombophlebitis.  An impedance plethysmogram was reported as 
normal, and a diagnosis of deep venous thrombophlebitis was 
ruled out.  A radiopague venogram showed no evidence of deep 
venous thrombosis when she was hospitalized by VA in March 
1991.  An October 1991 contrast venogram of the left lower 
extremity showed good filling of all the veins of the left 
lower extremity, with no signs of deep venous thrombosis.

On examination of the lower limbs was seen presence of 
increased girth of the left lower leg with firm edema from 
the knee to the toes on the left, and from the ankle to toes 
on the right.  Pitting was extremely difficult to elicit, 
generally not present in the left leg.  There was no 
sensation of heat, and the toes of both feet were pink and 
warm.  No scars were present throughout the lower 
extremities.  There was no abnormal discoloration, 
specifically no cyanosis or rubor.  No pigmentation was 
present throughout the lower limbs, including the medial 
ankle areas.  There was no present or previous evidence of 
any dermatitis or ulceration.  No venous prominence was 
apparent in either lower extremity, and there were no cords 
or areas of induration along the course of the greater 
saphenous or lesser saphenous veins, or in the popliteal 
areas.

The greater saphenous vein was patent in both legs by Doppler 
examination, and was not unusually prominent at the ankle 
level.  At the groin, the femoral veins and saphenous veins 
were patent bilaterally by Doppler examination, with normal 
respiratory augmentation and phasicity.  No sapheno-femoral 
junction reflux was present.  Doppler examination along the 
course of the greater saphenous and lesser saphenous veins in 
both legs showed antegrade flow, with no evidence of reflux 
at any level.  No gross motor or sensory deficits were 
apparent in either lower extremity.

The examination diagnostic impressions were lymphedema, 
bilateral lower extremities, left greater than right, with 
chronic swelling and pain, of unclear etiology.  The examiner 
recorded no evidence to support the original diagnosis of 
"bilateral phlebitis" or subsequent diagnosis of "post-
phlebitic syndrome".  The examiner noted bilateral lower 
extremity pain, probably due to lymphedema, and or possible 
spinal stenosis, degenerative arthritis, or possibly 
polymyalgia rheumatica.  The examiner noted that he disagreed 
with the diagnosis postulated for the examination.  He 
recorded that the veteran did not have post-phlebitic 
syndrome.  In his opinion, she did not ever have 
thrombophlebitis or deep venous thrombophlebitis.  The 
bilateral leg problem she suffered in 1944 had resulted in 
lymphedema, not post-phlebitic syndrome, which continued to 
be a source of significant symptoms and disability.
Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
repots precedence over current ratings.  Francisco v. Brown, 
7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practically determined, the 
average impairment of earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board notes that the VA Schedule for Rating Disabilities 
that addresses disabilities of the cardiovascular system were 
amended, effective January 12, 1998.  62 Fed.Reg. 65207-
65224.  Thus, the regulatory criteria governing the 
evaluation of the appellant's bilateral lower extremity 
disability changed while her claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, post phlebitic syndrome was 
rated by analogy to varicose veins under Diagnostic Code 
7120.  A noncompensable evaluation was assigned for mild 
varicose veins or with no symptoms.  

A 10 percent evaluation was assigned for moderate varicose 
veins with varicosities of superficial veins below the knees, 
with symptoms of pain or cramping on exertion, bilateral or 
unilateral.  

A 30 percent evaluation was assigned for moderately severe 
bilateral varicose veins involving superficial veins above 
and below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion; with no involvement 
of the deep circulation.  

A 50 percent evaluation was assigned for severe bilateral 
varicose veins involving superficial veins above and below 
the knee, with involvement of the long saphenous, ranging 
over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration; no 
involvement of the deep circulation.  

A 60 percent evaluation was assigned for pronounced bilateral 
varicose veins, the findings of the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  38 C.F.R. § 4.104; Diagnostic 
Code 7120.

Under the current regulations a noncompensable evaluation may 
be assigned for lymphedema by analogy to post-phlebitis 
syndrome of any etiology or varicose veins with asymptomatic 
palpable or visible varicose veins.  

A 10 percent evaluation may be assigned for intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  

A 20 percent evaluation may be assigned for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  

A 40 percent evaluation may be assigned for persistent edema 
and stasis pigmentation or eczema, without or without 
intermittent ulceration.  

A 60 percent evaluation may be assigned for persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  

A 100 percent evaluation may be assigned for massive board-
like edema with constant pain at rest.  38 C.F.R. § 4.104; 
Diagnostic Code 7120-7121.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for her bilateral 
lower extremity disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her bilateral lower extremity disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that her claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that, as a result of the most 
recent remand of the case to the RO for further development 
in October 1992, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

As the Board noted earlier, during the course of the 
claimant's appeal, the criteria for evaluating her bilateral 
lower extremity disability were revised.  Prior to the 
revision on January 12, 1998, her bilateral lower extremity 
disability was diagnosed as post-phlebitic syndrome which was 
rated by analogy to varicose veins as 30 percent disabling 
under diagnostic code 7120.  The 30 percent evaluation 
contemplated moderately severe bilateral varicose veins 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from 1 to 
2 centimeters in diameter, with symptoms of pain or cramping 
on exertion, with no involvement of the deep circulation.

The next higher evaluation of 50 percent required severe 
bilateral varicose veins involving superficial veins above 
and below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, with no 
involvement of the deep circulation.  The medical evidence of 
record and the hearing testimony disclosed no evidence of 
severe bilateral lower extremity disability from the time the 
appellant reopened her claim in June 1990 to the present on 
the basis of the evidentiary record.  


The previous criteria are less favorable to the appellant and 
in the absence of severe bilateral lower extremity 
disablement, provide no basis upon which to predicate 
assignment of an evaluation in excess of 30 percent.

Prior to January 12, 1998, there existed no medical or 
factual basis upon which to predicate a grant of entitlement 
to an evaluation in excess of 30 percent for the appellant's 
bilateral lower extremity disability as no increase in over-
all severity had been demonstrated.  The revised criteria 
which became effective January 12, 1998 provided a basis upon 
which to predicate assignment of an increased evaluation for 
each lower extremity as provided by these criteria.  

As the Board noted earlier, the veteran's bilateral lower 
extremity disability was provided a different diagnosis; 
namely, lymphedema, a disorder rated by the RO by analogy to 
varicose veins or post-phlebitic syndrome.  The RO has rated 
each leg as 20 percent disabling which contemplates 
persistent edema, incompletely relieved by elevation of each 
extremity, with or without beginning stasis pigmentation or 
eczema in accordance with the revised criteria which permit a 
separate evaluation for each leg.  The Board finds no basis 
upon which to predicate assignment of the next higher 
evaluation of 40 percent for either leg.

In this regard the Board notes that the February 1999 VA 
examination was negative for pitting, scarring, heat 
sensation, abnormal discoloration, cyanosis or rubor, 
dermatitis, ulceration, venous prominence, induration, cords, 
or sapheno-femoral function reflux.  In view of the foregoing 
clinical findings which were essentially negative for any 
ascertainable pathological development or worsening of 
lymphedema of either leg, the Board finds no basis upon which 
to predicate assignment of an increased evaluation for either 
leg with application of the pertinent governing criteria.  No 
question has been presented as to which of two evaluations 
would more properly classify the severity of the veteran's 
bilateral leg lymphedema.  38 C.F.R. § 4.7.


The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided and discussed 
the criteria for assignment of an extraschedular evaluation 
in light of the veteran's claim.  The RO determined that the 
veteran's case was not exceptional or unusual in nature.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current criteria adequately compensate the veteran for 
the current nature and extent of severity of her bilateral 
lower leg lymphedema.  In this regard the current VA 
examination contains many negative findings with no evidence 
of the service-connected bilateral lower leg disability 
requiring frequent inpatient care or marked interference with 
any employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for bilateral lower 
extremity disability prior to January 12, 1998, and an 
evaluation in excess of 20 percent for lymphedema of either 
leg as of January 12, 1998.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral lower extremity post-phlebitic syndrome from June 
1, 1990 to January 11, 1998, is denied.

Entitlement to an evaluation in excess of 20 percent for left 
leg lymphedema from January 12, 1998, is denied.

Entitlement to an evaluation in excess of 20 percent for 
right leg lymphedema from January 12, 1998, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

